DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-18 and 20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teach a method for identifying radio signal transmission characteristics in a wireless communication system: 
Rubio US 2017/0019797 teaches a propagation modeling tool based on a set of object data files, real world object types, buildings, waterbodies, roads, trees, grass and open land corresponding to each pixel from a satellite image to generate a coverage map representing the signal transmission characteristic.
Meng et al. US 2010/0103868 teaches modeling wireless network coverage under line-of-sight conditions using satellite images to estimate the effect of trees or other shrubs for LOS coverage in a neighborhood where the trees having full leaves in the summer have a different effect on LOS transmission than a bare tree having no leaves in the wintertime.
The prior art made of record do not specifically teach a method for identifying radio signal transmission characteristics including selecting one or more models corresponding to a shape of a tree based on the characteristic of the crown and the characteristic of the trunk wherein the transmission characteristic of the radio signal is determined based on the selected corresponding model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644